Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-12-00665-CV

                                     IN RE John B. NOONE, Jr.

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 14, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 15, 2012, Relator John B. Noone, Jr. filed a petition for writ of mandamus.

The court has considered Relator’s petition for writ of mandamus and is of the opinion that

Relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).



                                                     PER CURIAM




1
  This proceeding arises out of Cause No. 2012-CI-09095, styled John B. Noone, Jr. v. Martina K. Bauer-Reeb,
pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe
presiding.